NO. 07-11-0347-CV
                             IN THE COURT OF APPEALS
                       FOR THE SEVENTH DISTRICT OF TEXAS
                                      AT AMARILLO
                                         PANEL B
                                SEPTEMBER 1, 2011
                           ____________________________
                          In re WILIAM M. WESTMORELAND,

                                                               Relator
                            ___________________________
                      Opinion on Petition for Writ of Mandamus
                            __________________________
Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       William M. Westmoreland petitions this court for a writ of mandamus directing the

late Hon. Hal Miner, 47th Judicial District, Potter County, Texas, “to vacate his order of

July 29, 2011” transferring venue of a suit.       Apparently, the suit was initiated by

Westmoreland against several of his “post-conviction counsels.”          He allegedly sued

them for legal malpractice, and now complains about the trial court’s decision to transfer

venue of the proceeding. That decision was wrong, in his view, because the court

purportedly failed to “allow forty-five (45) days notice pursuant to Rule 87(1), Tex. R.

Civ. Proc.” We deny the petition for the following reason.


       Assuming arguendo that a petition for writ of mandamus is the proper vehicle by

which to review the trial court’s decision, we note that the dispute posed is fact specific.

Yet, the record before us contains neither the motion to transfer venue nor any evidence

indicating that date on which it was filed. See TEX R. APP. P. 52.3(k)(A) (requiring the
relator to include in an appendix any other document showing the matter complained

of); TEX R. APP. P. 52.7(a)(1) (requiring the relator to file with the petition a certified or

sworn copy of every document that is material to the relator’s claims for relief and that

was filed in the underlying proceeding). Thus, we cannot assess whether the trial court

complied with the time periods specified in Rule 87(1) of the rules of civil procedure.

Nor can we conclude that Westmoreland accurately certified, per Rule 52.3(j) of the

appellate rules, that every factual statement in the petition was supported by competent

evidence included in the appendix or record.


       We finally note that the allegation concerning Judge Miner executing the order in

question on July 29, 2011, is simply wrong. The Honorable Hal Miner passed away

long before then.


       The petition for writ of mandamus is denied.


                                                  Per Curiam




                                              2